United States Court of Appeals
                                                                                      Fifth Circuit
                                                                                    F I L E D
                                                                                   January 31, 2006
                    IN THE UNITED STATES COURT OF APPEALS                       Charles R. Fulbruge III
                                                                                        Clerk
                                 FOR THE FIFTH CIRCUIT



                                        No. 05-60697
                                      Summary Calendar



       LEONARD BREGU, also known as Gentian Drenova

                                                           Petitioner,

                                             versus

       ALBERTO R. GONZALES, UNITED STATES ATTORNEY GENERAL

                                                           Respondent.


                  PETITION FOR REVIEW OF AN ORDER OF THE
                       BOARD OF IMMIGRATION APPEALS
           _________________________________________________________


Before REAVLEY, JOLLY, and OWEN, Circuit Judges.

PER CURIAM:*

       Petitioner, a native and citizen of Albania, petitions for review of an order of the

Board of Immigration Appeals (“BIA”) which adopted and affirmed a decision by the

immigration judge (“IJ”) terminating a previous grant of asylum to Petitioner. For the


       *
        Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.
following reasons, we deny the petition.

      1.     The IJ’s finding that the grant of asylum to Mr. Drenova should be

             terminated is supported by substantial evidence. The record reflects that

             Mr. Drenova lied under oath when he stated on his asylum application that

             he had never used any aliases other than the name under which he applied.

             This concealment was material because investigation of Mr. Drenova’s alias

             would have disclosed other facts relevant to his qualifications, particularly

             the fact that he entered the United States more than one year prior to his

             application for asylum, and thus the concealment naturally tended to

             influence the agency’s decision. Kungys v. United States, 485 U.S. 770,

             772, 108 S. Ct. 1537, 1547 (1988).

      2.     We do not have jurisdiction to review the IJ’s determination that Mr.

             Drenova is time-barred from presenting a new application for asylum. INA

             § 208(a)(3), 8 U.S.C. § 1158(a)(3). The qualification of § 208(a)(3)’s

             limitation on judicial review imposed by the recently enacted INA §

             242(a)(2)(D) (8 U.S.C. § 1252(a)(2)(D)) is not applicable in this case.

      3.     Mr. Drenova’s claim that the IJ erred by not permitting him to file an

             application for withholding of removal is contradicted by the record. The

             record reflects that the IJ expressly afforded Mr. Drenova an opportunity to

             pursue an application for withholding and that Mr. Drenova did not do so.

PETITION DENIED.

                                            2
3